Name: 93/681/EC: Commission Decision of 15 December 1993 authorizing Greece, Spain, Italy and Portugal to provide for derogations from Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Greek, Italian, Spanish and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  agricultural activity;  means of agricultural production;  trade;  Europe
 Date Published: 1993-12-18

 Avis juridique important|31993D068193/681/EC: Commission Decision of 15 December 1993 authorizing Greece, Spain, Italy and Portugal to provide for derogations from Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Greek, Italian, Spanish and Portuguese texts are authentic) Official Journal L 317 , 18/12/1993 P. 0079 - 0081COMMISSION DECISION of 15 December 1993 authorizing Greece, Spain, Italy and Portugal to provide for derogations from Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Greek, Italian, Spanish and Portuguese texts are authentic) (93/681/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by Italy, Whereas, pursuant to the provisions of Directive 77/93/EEC, seed potatoes originating in Poland may not, in principle, be introduced into the Community; Whereas, however, Directive 77/93/EEC permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas in Italy the planting and growing of potatoes of the Sieglinde variety for ware potato production has been an established practice; whereas part of the supply of seed potatoes of this variety has been ensured by imports from Poland; Whereas, by Decision 90/613/EEC (3), as last amended by Decision 92/467EEC (4), the Commission approved derogations based on the concept of 'closed zones', subject to certain technical conditions to prevent the risk of harmful organisms spreading; whereas that approval expired on 31 December 1992; Whereas it is known that Poland is still not free from potato spindle tuber viroid or from Clavibacter michiganensis ssp. sepedonicus; Whereas Poland has developed a programme to eradicate these harmful organisms on a regional basis; whereas there are good reasons to believe that the programme to eradicate these harmful organisms has become fully effective, at least in certain 'closed zones' (strefy zamkniete) of the voievoidship of Lomza; Whereas there have been no confirmed findings of the disease on samples drawn from seed potatoes introduced pursuant to Decision 92/467/EEC; whereas Poland informed the Commission that the seed potatoes of the variety Sieglinde grown in 1993 in the aformentioned 'closed zones' originate from a Member State where Clavibacter michiganensis ssp. sepedonicus is not known to occur, and have been officially certified pursuant to Council Directive 66/403/EEC (5), as last amended by Directive 93/3/EEC (6); whereas, however, it has not been established, on the basis of available information collected during a mission carried out in Poland in 1990, that there are elements which would militate against the proper functioning of the aforementioned concept of 'closed zones' and therefore against the recognition of the provisions implemented there as equivalent to the Community provisions on combating Clavibacter michiganensis ssp. sepedonicus; Whereas it can therefore be established that there is no risk of the harmful organisms in question spreading, provided that the seed potatoes originate in such zones and that certain special technical conditions are complied with; Whereas the Commission will ensure that Poland makes all technical information available which is necessary to monitor the functioning of the protective measures required under the aforementioned technical conditions, and to assess the development of the Polish eradication programme; Whereas the risk of establishing and spreading Clavibacter michiganensis ssp. sepedonicus is high in wet and cold regions; whereas, consequently, the derogation should not apply to Member States which are particularly exposed to such risks, i.e. Belgium, Denmark, Germany, France, Ireland, Luxembourg, the Netherlands and the United Kingdom; whereas, therefore, the authorization should not apply to the abovementioned Member States, taking into account the differences in agricultural and ecological conditions; Whereas, therefore, derogations should be auhtorized for the current potato marketing season, provided that they include the aforementioned conditions and without prejudice to Directive 66/403/EEC and to Council Directive 70/457/EEC (1), as last amended by Directive 90/654/EEC (2); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Greece, Spain, Italy and Portugal are hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 4 (1) of Directive 77/93/EEC, with regard to Annex III (A) (10) to and from Article 5 (1) and the third indent of Article 12 (1) (a) of that Directive as regards the requirements referred to in part A, Section I, points 25.2 and 25.3 of Annex IV thereto, for seed potatoes of the variety Sieglinde originating in Poland. 2. The following conditions shall be satisfied: (a) the seed potatoes shall have been produced in fields located in the 'closed zone' (strefa zamknieta) of Wiersbowo in the voievoidship of Lomza; (b) the seed potatoes shall have been produced exclusively from seed potatoes of the 'Elite' category, imported from a Member State where Clavibacter michiganensis ssp. sepedonicus is known not to occur; (c) the seed potatoes shall be certified officially as seed potatoes meeting at least the conditions laid down for the 'Original' category; (d) samples shall be taken officially in respect of each lot intended for export to the Community; a lot may consist only of tubers of one single variety which have been produced on one single establishment; the samples shall be examined by official laboratories in order to detect any presence of potato spindle tuber viroid or Clavibacter michiganensis ssp. sepedonicus; a sample of at least 200 tubers per lot of 25 tonnes or less shall be taken using the following methods: - as regards potato spindle tuber viroid: the 'reverse-page' method, or c-DNA hybridization procedure, and - as regards Clavibacter michiganensis ssp. sepedonicus: at least that set out in the scheme for the detection and diagnosis of the ring rot bacterium in batches of potato tubers (EUR 11288 EN) (ISBN 92-825-7760-0); (e) the lots shall be kept separate in all operations including transport; (f) the plant health certificate required shall be made out separately for each consignment and only if it has been established by the scientists involved that the examinations referred to in (c) did not give rise to suspicions or to the detection of the presence of potato spindle tuber viroid or Clavibacter michiganensis ssp. sepedonicus in the consignment and that in particular the IF-testing was shown to be negative. It shall state, under 'Additional declaration', that the conditions laid down in (a) to (d) have been complied with, and shall give the name of the establishment which produced the seed potatoes and the seed potato certification number, as well as the name of the area referred to in (a); (g) the potatoes may be introduced into the Community only via the following points of entry: - Pontebba, - Tarvisio-Coccau. Upon notification by the Member States concerned, changes to the list of ports of unloading can be made by the Commission, after consultation with the other Member States; (h) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by officials specially instructed or trained for the purposes of this Decision, with the assistance of the experts referred to in Article 19a of Directive 77/93/EEC under the procedure laid down therein; (i) in the importing Member States, a representative sample shall be taken officially from each of the lots imported pursuant to this Decision for official examination in respect of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus was not suspected or detected in those examinations; sub-samples shall be kept available for subsequent examination by other Member States, and the responsible official bodies referred to in Directive 77/93/EEC of the importing Member State shall by 15 April 1994 inform the Commission, with a view to organizing that examination and the recording thereof; the total lots imported shall not exceed an amount which is adequate for the abovementioned examinations, taking into account the facilities available for that purpose; (j) prior to introduction into the Community, the importer shall notify each introduction sufficiently in advance to the responsible official bodies in the Member State concerned, indicating: - the variety, - the quantity, - the declared date of import, - the premises of destination of the potatoes referred to in (m); (k) the potatoes shall be planted only at premises which have been authorized by the said responsible official bodies; (l) buildings, containers, packaging material, vehicles and handling, grading and preparation equipment which have been in contact with seed potatoes imported pursuant to this Decision shall be cleaned and disinfected before being brought into contact with other potatoes; (m) in the growing period following introduction, a suitable proportion of the plants shall be inspected by the said responsible official bodies, at appropriate times, at the premises listed in accordance with the provisions of Commission Directive 93/50/EEC (1); (n) potatoes grown from seed potatoes introduced pursuant to this Decision shall be used only by the Member States making use of the authorization referred to in paragraph 1, and may be moved within these Member States only after approval by the said responsible official bodies taking into account the results of the inspections referred to in (m). Such potatoes shall not be certified as seed potatoes, and shall be used only as potatoes for consumption. The packaging shall bear the number of the listed premises referred to in (m), as well as the Polish origin of the seed potatoes used. Article 2 The importing Member States shall provide the Commission and the other Member States, before 1 June 1994, with information on the amounts imported pursuant to this Decision and with a detailed technical report on the official examination referred to in Article 1 (2) (i); copies of each plant health certificate shall be transmitted to the Commission. Article 3 The authorization granted in Article 1 shall apply from 1 December 1993 until 31 March 1994. It shall be revoked prior to 31 March 1994 if it is found that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of the harmful organisms in question or have not been complied with. It may be revoked prior to that date if it is found that there are elements which would militate against the proper functioning of the 'closed zones' concept in Poland. Article 4 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the Italian Republic and the Portuguese Republic. Done at Brussels, 15 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. (3) OJ No L 328, 28. 11. 1990, p. 21. (4) OJ No L 264, 10. 9. 1992, p. 23. (5) OJ No 125, 11. 7. 1966, p. 2320/66. (6) OJ No L 54, 5. 3. 1993, p. 21. (7) OJ No L 225, 12. 10. 1970, p. 1. (8) OJ No L 353, 17. 12. 1990, p. 48. (9) OJ No L 205, 17. 8. 1993, p. 22.